


Exhibit 10.6
Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


This Transportation Service Agreement (hereinafter referred to as “Agreement”)
is made and entered into by and between CenterPoint Energy - Mississippi River
Transmission Corporation, a Delaware corporation, hereinafter called “MRT,” and
Laclede Gas Company, a Missouri corporation, hereinafter called “Customer.”


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to MRT natural gas for such transportation
during the term hereof, at the rates and on the terms and conditions hereinafter
provided.


1)
TERM:
         
Effective Date:
Originally May 1, 2002, as amended and restated effective April 1, 2008
         
Primary Term End Date:
April 30, 2013
           
Evergreen:
Yes     [ X ]              No [    ]    If Yes, describe:
After the Primary Term End Date, this Agreement shall continue to be in effect
thereafter unless and until terminated by either MRT or Customer by written
notice or electronically via the Internet as permitted or required by MRT, to
the other delivered at least one (1) year prior to the date of intended
termination.
       
2)
QUANTITIES:
           
Maximum Daily Quantity (MDQ):  664,738 Dth/Day
       
3)
RECEIPT AND DELIVERY POINTS:
         
See Exhibit A
         
4)
RATE:
   
Service hereunder shall be provided pursuant to Rate Schedule FTS.  Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT’s
FERC Gas Tariff, Third Revised Volume No. 1, as on file and in effect from time
to time (“Tariff”), for services rendered hereunder, unless otherwise agreed
(either in writing or electronically via the Internet as required by MRT) by MRT
and Customer in an Exhibit B, or other format provided for in the Tariff, in
effect during the term of this Agreement, or in a capacity release award.
       
5)
ADDRESSES:
 




 
For Notices to Customer:
For Bills to Customer:
 
Laclede Gas Company
Laclede Gas Company
 
Attn:  Steven F. Mathews
Attn: Gas Accounting
 
720 Olive Street
720 Olive Street, 13 Floor
 
St. Louis, MO 63101
St. Louis, MO 63101
 
Telephone:  (314) 516-8585
Telephone:  (314) 516-8595
 
Facsimile:    (314) 421-1979
Facsimile:    (314) 241-2278
 
E-Mail:  smathews@lacledegas.com
         
For Notices to MRT:
For Payments to MRT:
 
1600 S. Brentwood Blvd., Suite 590
P.O. Box 203293
 
St. Louis, MO 63144
Houston, TX 77216-3293
 
Facsimile:  (314) 991-7600
Facsimile:  (318) 429-3133
   
(payment detail – Shreveport)




Page  1 of 5
 
 
 
 
Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY








 
MRT Nominations (other than electronic):
   
Client Services
For Wire Transfer Payment to MRT:
 
Facsimile:  (318) 429-3298
Mississippi River Transmission
   
Chase Bank of Texas
 
MRT Pipeline Operations:
ABA No. 113000609
 
System Control Department
Account No.
 
1600 S. Brentwood Blvd., Suite 590
   
St. Louis, MO 63144
   
Telephone: (314) 991-9900
   
E-Mail:  mrtconsole@centerpointenergy.com
 




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.





CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
 
Date:
March 18, 2008
 
Date:
March 18, 2008
             










Page 2 of 5
 
 
 
 
Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



GENERAL TERMS AND CONDITIONS


1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for transportation hereunder.  In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided.  Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, are necessary or appropriate in view of such termination
and abandonment of service hereunder.
   
2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder nor relieve
Customer of its obligation to pay any monies due hereunder to MRT.
   
3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions of MRT’s FERC Gas Tariff, Third Revised Volume No. 1 (General
Terms and Conditions), if Customer fails to pay within thirty (30) days after
payment is due all of the amount of any bill for service rendered by MRT
hereunder, MRT, upon ten (10) days’ prior written notice to Customer, may
suspend further receipt and/or delivery of gas until such past due amount is
paid, or satisfactory credit arrangements have been made in accordance with
Section 5 of the General Terms and Conditions.  If Customer fails to pay or make
satisfactory credit arrangements within such ten (10) day notice period, MRT, in
addition to any other remedy it may have hereunder, may, upon thirty (30) days’
written notice to Customer, terminate this Agreement and cease further receipt
and/or delivery of gas on behalf of Customer.
   
4)
Service hereunder shall be provided pursuant to Rate Schedule FTS of MRT’s FERC
Gas Tariff, Third Revised Volume No. 1.  Customer will provide Fuel Use and
LUFG.
   
5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the General Terms and Conditions set forth in MRT’s FERC Gas
Tariff, Third Revised Volume No. 1, as on file and in effect from time to time,
and such provisions are incorporated herein by this reference.  Any curtailment
of transportation service hereunder shall be in accordance with the priorities
set out in MRT’s General Terms and Conditions.  To the extent not inconsistent
with effective law, MRT shall have the right to determine the priority and/or
scheduling of the transportation service under this Agreement and to revise the
priority and/or scheduling of this transportation service from time to time.
   
6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the General Terms and Conditions, in accordance with the
Natural Gas Act or other applicable law.
   
7)
Customer may deliver or cause to be delivered to MRT a maximum receipt point
quantity at the Receipt Points described herein, and MRT shall redeliver
thermally equivalent  quantities  at  the  Delivery  Points described herein
which excludes a quantity of gas for Fuel Use and LUFG.  A maximum delivery
point quantity is also specified for each MRT delivery point.  For firm service,
the sum of all individual maximum receipt point quantities shall not exceed the
maximum receipt point quantities in the aggregate.  For firm service, the sum of
all individual maximum delivery point quantities shall not exceed the maximum
daily quantity set forth in this Agreement.
   
8)
For firm service, Secondary Receipt and Secondary Delivery Points are available
to Customer pursuant to the General Terms and Conditions of MRT’s FERC Gas
Tariff, Third Revised Volume No. 1.  Customer agrees to pay any additional
charges applicable to its utilization of a Secondary Receipt Point.
   
9)
In the event that MRT places on file with the Commission another rate schedule
which may be applicable to service rendered hereunder, then MRT, at its option,
may, from and after the effective date of such rate schedule, utilize such rate
schedule in the performance of this Agreement.  Such rate schedule or
superseding rate schedule(s) and any revisions thereof which shall be filed and
become effective shall apply to and be a part of this Agreement.  MRT shall have
the right to propose, file and make effective with the Commission, or other body
having jurisdiction, changes and revisions of any effective rate schedule(s)
and/or General Terms and Conditions, or to propose, file, and make effective
superseding rate schedules and/or General Terms and Conditions, for the purpose
of changing the rates, charges, and other provisions thereof effective as to
Customer.




Page 3 of 5
 
 
 
 
Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


GENERAL TERMS AND CONDITIONS
(continued)



10)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT’s prior written or electronic consent,
which consent shall not be unreasonably withheld.  Customers under Rate
Schedules FTS and SCT may release their capacity consistent with the terms and
conditions of the applicable rate schedule and the General Terms and Conditions
of MRT’s Tariff.  Additionally, Customer may request that MRT consent to
Customer’s assignment of this Agreement, in whole, to an entity affiliated with
Customer.  For firm contracts, MRT will only consent to assignment of the
contract to a Customer’s affiliate, subject to the assignee’s satisfaction of
the criteria in Section 5.4(k), General Terms and Conditions, in the situation
in which, after Customer obtains the contract, a corporate reorganization
results in a transfer to an affiliate of the function for which the capacity was
obtained.  Any entity that succeeds by purchase, merger, consolidation or
otherwise to the properties of Customer, substantially as an entirety, shall be
entitled to the rights and shall be subject to the obligations of its
predecessors in title under this Agreement.  In addition to all other rights and
remedies, MRT may terminate the Agreement immediately if it is assigned by
Customer without MRT’s consent, whether the assignment or contract be voluntary
or by operation of law or otherwise.  Subject to the above, the respective
rights and obligations of the parties under the Agreement shall extend to and be
binding upon their heirs, successors, assigns and legal representatives.
   
11)
Any notice, statement, or bill provided for in this Agreement shall be in
writing (or, if this tariff requires, via electronic means) and shall be
considered as fully delivered when hand-delivered, telecopied, or when received
by the other party if mailed by United States mail, postage prepaid, to the
addresses specified herein (unless and until either party notifies the other, in
writing, of a change in its address).
   
12)
Each party shall notify the other in writing of the name, address, telephone
number, telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.
   
13)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing or, if MRT permits or requires, otherwise memorialized via
electronic means, and executed by authorized representatives of the parties.  No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.
   
14)
THE INTERPRETATION AND PERFORMANCE OF THIS  AGREEMENT SHALL BE IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
   
15)
Exhibits A and B attached hereto are incorporated into this Agreement in their
entirety.
   
16)
This Agreement amends and restates the currently effective Service Agreement
between the parties.
   
17)
The parties agree that Customer has the Right of First Refusal (ROFR).  If
Customer chooses to exercise its ROFR, it shall do so by following the
procedures applicable to the exercise of a ROFR provided for in the Tariff.
   
18)
Pursuant to Section 5.1(a), Rate Schedule NNT, of MRT’s Tariff, if after April
1, 2008 a firm customer of Customer (“Bypassing Customer”) directly connects
with MRT and terminates its customer relationship with Customer, Customer shall
have the right to reduce its MDQ, with corresponding reductions in other
applicable MRT contract entitlements, upon written notice to MRT.  The parties
intend that the amount of the reduction is to reflect the amount of capacity
that Customer had reserved under this Agreement to serve on a firm basis those
requirements of the Bypassing Customer that were being served on Customer’s
system on April 1, 2008, whether or not those requirements as of April 1, 2008,
were those of the Bypassing Customer or of a predecessor customer of
Customer.  The amount of the MDQ reduction may be determined in one of two
ways.  Customer may provide an affidavit to MRT setting out the Bypassing
Customer’s contract demand on Customer for the contract year in which the bypass
is to take place and the average of that contract demand and the Bypassing
Customer’s contract demands on Customer for the two preceding contract
years.  If Customer provides such an affidavit, the amount of the MDQ reduction
shall equal the amount designated by Customer up to the greater of (1) the
Bypassing Customer’s average

Page 4 of 5
 
 
 
 




Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY
 
GENERAL TERMS AND CONDITIONS
(continued)
 

     
contract demand amount set out in Customer’s affidavit or (2) the Bypassing
Customer’s contract demand on Customer for the contract year in which the bypass
is to take place.  Alternatively, if Customer proposes an MDQ reduction greater
than the maximum amount described in the preceding sentence Customer shall
provide MRT with the proposed amount of the MDQ reduction and the basis for that
amount.  MRT’s agreement to the amount of the MDQ reduction proposed by Customer
under this alternative shall not be withheld unreasonably.  This right to reduce
MDQ can be exercised up to thirty (30) days after service commences to the
Bypassing Customer over its direct connection with MRT as follows: the MDQ
reduction will be effective the latest of (1) the first day of the second
calendar month (a) after such service commences or (b) after exercise by
Customer of its right or (2) the first day of the month after the termination of
the Bypassing Customer’s customer relationship with Customer.  Nothing contained
in paragraph 18 shall preclude Customer from claiming and exercising any
additional rights to reduce MDQ available to bypassed LDCs under the policies
promulgated by the FERC (see. e.g., Williams Natural Gas Company, 81 FERC
¶61,301 (1997) at 62,412), as modified or amended from time to time.
   
19)
Pursuant to Section 5.1(b), Rate Schedule NNT, of MRT’s Tariff, if Customer
unbundles its combined sales and distribution services for its local
distribution system pursuant to an order of any governing authority having
jurisdiction (“Unbundling”), Customer and MRT shall cooperate through reasonable
means in an effort to implement the Unbundling in a manner that is fair to both
parties.  Among other opportunities for cooperation that may arise at the time
to effectuate the ordered Unbundling in a reasonable manner, Customer and MRT
will work together to assign to the appropriate entities, using the tariff
capacity release procedures (or such other mechanisms as may be available at the
time), capacity held by Customer under this Agreement to serve the customers
whose services are being unbundled.  Revenues received by MRT from replacement
shippers attributable to demand or reservation charge payments for such released
capacity shall be credited to Customer, in accordance with the Tariff, to the
extent of the demand or reservation charge obligation that Customer may have
with respect to such capacity. With respect to the MRT capacity retained by
Customer, if any, after the parties have cooperated to implement Unbundling as
set out above, Customer will continue to have those rights relating to bypass
set out in the preceding paragraph.
   
20)
In response to MRT’s News posting dated February 13, 2008, regarding proposed
new Receipt Point interconnections to be established on MRT’s system, Customer
requested a change in its existing Receipt Points as part of its agreement to
extend this Agreement for five (5) years.  MRT agrees to allow this Receipt
Point change subject to the following terms and conditions.  Effective with the
in-service date of new MRT Receipt Point interconnections with Chesapeake Energy
#1 and Chesapeake Energy #2 on MRT’s Transark Line, Customer’s Maximum Quantity
at its CEGT Vilonia and Ozark Receipt Points shall be reduced by 30,500 Dth/day
and 19,500 Dth/day, respectively, and a Maximum Quantity of 25,000 Dth/day at
each of the new Chesapeake Energy #1 and Chesapeake Energy #2 Receipt Points
shall be provided for on Exhibit A.  In the event the in-service date of the
Chesapeake Energy #1 and Chesapeake Energy #2 Receipt Points are not
contemporaneous, Customer’s Maximum Quantity at CEGT Vilonia shall be reduced
first by 25,000 Dth/day, and a Maximum Quantity of 25,000 Dth/day shall be
established at the first of the Chesapeake Energy #1 or Chesapeake Energy #2
Receipt Points to be placed in-service. On the in-service date of the second
Chesapeake Receipt Point, Customer’s Maximum Quantity at its Ozark Receipt Point
shall be reduced by 19,500 Dth/day, its CEGT Vilonia Receipt Point Maximum
Quantity shall be reduced by an additional 5,500 Dth/day, and a Maximum Quantity
of 25,000 Dth/day shall be provided for at such Chesapeake point.  Customer
agrees to provide MRT written notice six (6) months after the effective date of
this Agreement, and every six (6) months thereafter, of its continuing interest
in reserving capacity at the Chesapeake Receipt Points.  This provision is
subject to the establishment and placement in-service of the Chesapeake Receipt
Points described above, and to Customer’s prompt execution of superseding
Exhibit(s) A to this Agreement.




Page 5 of 5
 
 
 
 




Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY

 

           
Page 1 of 2
EXHIBIT A
                 
Primary Path(s):
               
From
     
To
     
#90571 Delhi @ Harrison
 
#91030 MOGAS Pipeline
     
#12817 Trunkline Gas Company
 
#805607  Storage
                   
Rate Zone Capacity:
               
FLD
472,240
  Dth/Day
         
MKT
664,738
  Dth/Day
                       
Line Capacities:
               
M
472,240
  Dth/Day
         
W
75,968
  Dth/Day
         
On any given day the Customer is entitled to the greater of
     
75,968 or 74.47% of available West Line capacity.
     
E
192,498
  Dth/Day
                       
Line Priority:
               
FLD/M
396,272
  Dth/Day
         
MKT/M
472,240
  Dth/Day
         
FLD/W
75,968
  Dth/Day
         
MKT/E
192,498
  Dth/Day
                       
Transportation Zones:
FLD:  Field Zone                                           MKT:  Market Zone
   
Service Lines:
E:  East Line   M:  Main Line   W:  West Line   O:  Off  System
   


RECEIPT AND DELIVERY POINTS
       
Receipt Points
Maximum Quantity (Dth/Day)*
Delivery Points
Maximum Quantity (Dth/Day)*
       
Delhi @ Harrison
35,000
Laclede Gas Aggregate
641,327
Meter # 90571
 
Meter #805526
         
Carthage
20,987
Missouri Interstate Gas
23,411
Meter #808526
 
Meter #91030
         
Waskom
18,540
Storage
664,738
Meter #808527
 
Meter #805607
         
Sligo
1,441
   
Meter #90386
     








 
 
 
 




Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY





Page 2 of 2


EXHIBIT A
(continued)


Gulf South Perryville
135,000
Meter #90496
     
Antioch Gas to MRT Transark
18,500
Meter #91120
     
Ozark
21,800
Meter #90523
     
CEGT Glendale
183,972
Meter #805547
     
CEGT Vilonia to MRT Transark
37,000
Meter #805614
     
Trunkline Gas Company
120,928
Meter #12817
     
NGPL @ Shattuc/Clinton
71,570
Meter # 805588
     
Storage
664,738
Meter #805607
 



*  On any day MRT shall not be obligated to receive or deliver a cumulative
quantity in excess of the MDQ set forth in this Agreement.




CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
 
Date:
March 18, 2008
 
Date:
March 18, 2008
             




 
 
 
 




Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY

Page 1 of 2
EXHIBIT B


Customer agrees to pay the rates specified on this Exhibit B for performance of
certain gas transportation service under the Agreement specified above.  These
rates are applicable only in accordance with the following:


RATES AND APPLICABILITY:


(a)
General:  In consideration for Customer's continuing compliance with the
provisions of the Transportation Service Agreement ("Agreement") specified
above, the transportation rates and charges as defined below for the specified
services provided under the Agreement only apply to receipts from, and
subsequent deliveries to, the Points of Receipt and Delivery, quantities and/or
time periods described herein and to reserved capacity necessary to effect such
service.  In addition to any rate or amount referred to herein (including
discounted rates, Negotiated Rates, overrun rates and maximum tariff rates),
Customer shall pay any applicable charges, penalties, surcharges, fees, taxes,
settlements and/or direct billed amounts provided for in MRT's Tariff.  In any
event, the rate in any month shall never be below MRT's applicable minimum
tariff rate for a discount rate transaction.  For a Negotiated Rate transaction,
the rate in any month shall never be below MRT's applicable minimum tariff rate,
unless MRT otherwise agrees.  MRT shall not be responsible for the payment and
satisfaction of any taxes assessed or levied on the receipt, transmission (and
any activities in connection therewith), delivery, use and/or consumption with
respect to gas delivered or received by Customer, unless MRT agrees otherwise.



(b)
Inability to Collect Negotiated Rates:  If this Exhibit B covers a Negotiated
Rate transaction, and MRT is unable to collect Negotiated Rates due to a change
in Commission policy or rejection of the transaction by the Commission prior to
or during the term of such transaction, then, unless the parties agree
otherwise, Customer shall pay the maximum tariff rate for the services.  In such
event, MRT shall notify Customer in writing of the requirement to pay maximum
tariff rates and, if the maximum tariff rates are greater than the Negotiated
Rates under such transaction, Customer shall have no more than thirty (30) days
from the date of such notification to give notice in writing of termination of
the applicable Agreement, with such termination to be effective no later than
the end of the month following the month in which such termination notice is
received.



(c)
Points:  The Receipt Point(s) and the Delivery Point(s) eligible for the rates
specified herein shall be as set forth in Exhibit A.
    (d) Description of Rate:                              Negotiated
Rate     [    ]                           Discounted Rate     [ X ]      (Check
one)

 
 
(i)
Base Rate:  Customer’s rate for service shall be the maximum Base Rate(s) for
Rate Schedule FTS, as set forth in MRT’s Tariff from time to time; provided,
however, that during the term of this Agreement, the Base Rate(s) paid by
Customer shall not exceed the maximum Base Rate Reservation and Usage Charges
set forth on Sixty-Second Revised Sheet No. 5 (effective November 1, 2007), or
if as a result of a rate design change in a Section 4 or 5 rate proceeding, the
equivalent of the maximum Base Rate Reservation and Usage Charge(s) set forth on
Sixty-Second Revised Sheet No. 5 when computed at an assumed 100% Load Factor,
as follows:

                                                                        

 Field to Market Zone Transportation:   $0.1432 per Dth  Field Zone Only
Transportation:     $0.0736 per Dth  Market Zone Only Transportation:  $0.0696
per Dth

                                                                                                         

 
(ii)
Surcharges: All applicable Rate Schedule FTS surcharges, penalties, charges,
fees, taxes, settlements, direct billed amounts, and Fuel Use and LUFG
retentions provided in MRT’s Tariff.

                             

 (e)          Term of Rate:   Begin Date (s): April 1, 2008
 
End Date(s):
Primary Term End Date and continuing thereafter unless and until terminated by
either MRT or Customer by written notice or electronically via the Internet as
permitted or required by MRT, to the other delivered at least one (1) year prior
to the date of the intended termination.



(f)
Authorized Overrun:  For discounted rate transactions, any authorized overrun
quantities shall be at the assumed 100% load factor derivative of the Base
Rate(s) set forth in (d) above, plus all applicable Rate Schedule FTS
surcharges, penalties, and Fuel Use and LUFG retentions.


 
 
 
 




Contract No. 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



Page 2 of 2
EXHIBIT B
(continued)


 (g)
Rate-Related Provisions:



 
(i)
Consideration for Rate Granted:  MRT agrees to the rates specified in this
Exhibit B in exchange for Customer's agreement to forego credits or other
benefits to which Customer would otherwise be entitled under the Agreement, but
only to the extent such credits or benefits would result in a greater economic
benefit over the term of this Exhibit B than that represented by the agreed-upon
rate.  Accordingly, unless MRT otherwise agrees, Customer will not receive
credits (with the exception of (1) penalty revenue credits provided pursuant to
Section 34 of the General Terms and Conditions of MRT's Tariff, and (2) capacity
release credits) from rates, refunds or other revenues collected by MRT or
Customer if to do so would effectively result in a lower rate or greater
economic benefit to Customer; provided, however, that (I) for a Customer taking
service under a discount or recourse rate agreement, the rate in any month shall
never be above MRT's applicable maximum tariff rate, and (II) MRT and a Customer
taking service under a Negotiated Rate agreement can agree pursuant to Section
14.2 of the General Terms and Conditions of MRT's Tariff that MRT will retain
some or all of the capacity release credits to the extent those credits exceed
the amount of the Customer's invoiced demand component.  If the parties'
agreement to the foregoing is determined invalid or if Customer seeks to obtain
credits or benefits inconsistent therewith, unless MRT otherwise agrees, it will
have the right to immediately terminate or modify any provisions of this Exhibit
B that would allow Customer to pay amounts less than the maximum applicable
tariff rate.



 
(ii)
Regulatory Authority:  This Exhibit B is subject to Section 30 of the General
Terms and Conditions of MRT's Tariff.  MRT and Customer hereby acknowledge that
this Exhibit B is subject to all valid and applicable federal and local laws and
to the orders, rules and regulations of any constituted federal or local
regulatory body or governmental authority having jurisdiction.  Any provision of
this Exhibit B which is determined by any court or regulatory body having
jurisdiction to be invalid or unenforceable will be ineffective to the extent of
such determination only, without invalidating, or otherwise affecting the
validity of, the remaining provisions.  Except as otherwise provided in
subsection (b) above, unless the parties agree otherwise, if MRT  reasonably
determines that a federal or local law, or order, rule or regulation of any
governmental authority having or asserting jurisdiction (1) requires performance
by MRT that is inconsistent with the terms of this Exhibit B, or (2) conditions
or prohibits the granting of selective discounts or other rates specified in
paragraph (d) of this Exhibit B, then MRT and Customer shall promptly take all
reasonable actions in good faith to enter into alternative arrangements that
will secure to the maximum extent practicable for each party all of the benefits
of the transaction set out in this Agreement; provided however, that MRT shall
not be required to enter into or continue arrangements that would result in a
greater economic detriment to MRT than existed prior to the regulatory event or
change.



Executed by a duly authorized representative of each party hereto, in the space
provided below:


CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
 
Date:
March 18, 2008
 
Date:
March 18, 2008
             




 
 
 
 
